Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendment
Applicant’s preliminary amendment has been entered in the application. Claims 1-19 are canceled, claim 20 is pending and has been re-written in independent form.

Information Disclosure Statements
Applicant’s Information Disclosure Statements, filed Jan. 12, 2021, Jan. 27, 2021, Feb. 10, 2021, and Mar. 9, 2021 are acknowledged and have been made of record.
Applicant is advised that the M.P.E.P. states the following with respect to large or excessively numerous information disclosure statements:

Although a concise explanation of the relevance of information is not required for English language information, applicants are encouraged to provide a concise explanation of why the English-language information is being submitted. Concise explanations (especially those that point out the relevant pages and lines) are helpful to the Office, particularly where documents are lengthy and complex and applicant is aware of a section that is highly relevant to patentability or where a large number of documents are submitted and applicant is aware that one or more is highly relevant to patentability (M.P.E.P. § 609)

Therefore it is recommended that if any information that has been cited by Applicant in the disclosure statement is known to be material for patentability as defined by 37 CFR 1.56, Applicant should present a concise statement as to the relevance of that/those particular documents therein cited. The references cited by applicants in the IDS have been made of record. 
While the statement[s] filed clearly do not comply with the guidelines set forth in MPEP 2004 regarding both the number of references cited and the elimination of clearly irrelevant art and marginally cumulative information, compliance with these guidelines is not mandatory.  Furthermore, 37 CFR 1.97 and 1.98 do not require that the information be material, rather they allow for submission of information regardless of its pertinence 
An Applicant’s duty of disclosure of material information is not satisfied by presenting a patent examiner with “a mountain of largely irrelevant data from which he is presumed to have been able, with his expertise and with adequate time, to have found the critical data. It ignores the real world conditions under which examiners work.” Rohm & Haas Co. v. Crystal Chemical Co., 722 F.2d 1556, 1573, 220 U.S.P.Q. 289(Fed. Cir. 1983), cert. denied, 469 U.S. 851(1984).
Also see Golden Valley Microwave Foods, 837 F. Supp at 1477, 24 U.S.P.Q.2d (BNA) at 1827 (“it is likewise a violation of the duty of candor…to disclose a pertinent prior art reference to the examiner in such a way as to ‘bury’ it or its disclosures in a series of disclosures of less relevant prior art references…”).

Specification
The disclosure is objected to because of the following informalities: in specification paragraph 0018, figures 12, 13, 14 and 15 should be at least separately mentioned; in specification paragraph 0031, figures 30, 31, 32, 33 and 34 should at least be separately mentioned.
Appropriate correction is required.

Allowable Subject Matter
Claim 20 is allowed.

Conclusion
This application is in condition for allowance except for the following formal matters: 
The specification is objected to for minor informalities as discussed above.
Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gray, Jr, et al. teach a hydraulic-engine hybrid drive; Ibaraki et al. teach an engine, motor, hydraulic accessory power arrangement with control clutch; Schmidt teaches an engine, motor, hydraulic accessory and compressor power arrangement with control clutch; Forster teaches an electric motor/hydraulic drive; Hofbauer teaches a vehicle with plural drive sources; Naruse et al. and Kovach et al. teach hydraulic systems in vehicles; Kuhstrebe et al. teaches a known connection which uses a dual clutch; Yamada et al. teaches an engine, motor and accessory driven device system for a vehicle.

Any inquiry specifically concerning this communication or earlier communications from the examiner should be directed to F. Vanaman whose telephone number is 571-272-6701. 
In the event that the examiner cannot be reached, the examiner’s supervisor, Paul Dickson, may be reached at (571) 272-7742.
Any inquiries of a general nature or relating to the status of this application may be made through either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	A response to this action should be mailed to:
		Mail Stop ______
		Commissioner for Patents
		P. O. Box 1450
		Alexandria, VA 22313-1450, 
	Or faxed to:
PTO Central Fax: 571-273-8300

								F. VANAMAN
								Primary Examiner
								Art Unit 3616